Citation Nr: 1824409	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-27 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the Veteran's substantive appeal was timely filed with respect to the February 2011 rating decision that denied service connection for thoracic degenerative disc disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from November 1986 to November 1988.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a February 2013 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. A notice of disagreement was received in February 2013, a statement of the case was issued in June 2014, and a VA Form 9 was received in June 2014.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2017 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.


FINDINGS OF FACT

1. In a rating decision dated in February 2011, the RO denied entitlement to service connection for thoracic degenerative disc disease; the Veteran filed a notice of disagreement in March 2011.

2. A statement of the case was issued in November 2011; the cover letter and the statement itself were dated on November 3, 2011. 

3. A substantive appeal was not received until February 26, 2013, which is neither within the remainder of the one-year period from the date that the notification of the February 2011 RO decision was mailed nor within 60 days from the issuance of the November 2011 statement of the case.



CONCLUSIONS OF LAW

1. A timely substantive appeal to the February 2011 rating decision was not filed. 38 U.S.C. §§ 5103A, 7104, 7105(d)(3), 7108 (2012); 38 C.F.R. §§ 20.200, 20.202, 20.301(a), 20.302(b), 20.305, 20.306 (2017).

2. The February 2011 rating decision is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. § 20.1103 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

In the decision below, the Board has determined that the Veteran did not submit a timely substantive appeal with regard to February 2011 rating decision. As such, the Board does not have appellate jurisdiction to consider the merits of the claim. See 38 U.S.C. § 7104 (a); 38 C.F.R. § 20.101. Thus, VA is not required to take any further action to assist the claimant. 38 U.S.C. § 5103A (a). The Veteran and his representative were properly notified of the jurisdictional problem, and they were afforded the procedural safeguards of notice and the opportunity to be heard on the question of timeliness.

II.  Whether the Veteran's Substantive Appeal was Timely Filed with Respect to the February 2011 Rating Decision that Denied Service Connection for Thoracic Degenerative Disc Disease

The formality of perfecting an appeal to the Board is part of a clear and unambiguous statutory and regulatory scheme that requires the filing of both a notice of disagreement and a formal appeal. Roy v. Brown, 5 Vet. App. 554 (1993). Appellate review of an RO decision is initiated by a notice of disagreement and completed by substantive appeal after a statement of the case is furnished. 38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017).

After an Appellant receives the statement of the case, he or she must file a formal appeal within sixty days from the date the statement of the case is mailed, or within the remainder of the one-year period from the date the notification of the RO decision was mailed, whichever period ends later. 38 U.S.C. § 7105 (d)(3) (2012); 38 C.F.R. §§ 20.300, 20.302 (2017); see Rowell v. Principi, 4 Vet. App. 9, 17 (1993). By regulation, this formal appeal must consist of either "a properly completed VA Form 9, . . . or correspondence containing the necessary information." 38 C.F.R. § 20.202 (2017). Either the Appellant or his or her representative may file a substantive appeal. 38 C.F.R. § 20.301 (a) (2017).

A response postmarked prior to expiration of the applicable time limit will be accepted as having been timely filed. In the event that the postmark is not of record, the postmark date will be presumed to be five days prior to the date of receipt of the document by VA. 38 C.F.R. § 20.305.

Upon request, the time period for filing a substantive appeal may be extended for a reasonable period for good cause shown. 38 U.S.C. § 7105 (d)(3) (2012). A request for such an extension should be in writing and must be made prior to the expiration of the time limit for filing the substantive appeal. 38 C.F.R. § 20.303 (2017).

In the case at hand, in September 2010, the Veteran executed a VA Form 21-22, "Appointment of Veterans Service Organization as Claimant's Representative," designating Veterans of Foreign Wars of the US as his representative. 

In a rating decision dated in February 2011, the RO denied entitlement to service connection for thoracic degenerative disc disease; the Veteran filed a notice of disagreement in March 2011. In the March 2011 notice of disagreement, the Veteran also informed the RO of his new mailing address. See March 2011 notice of disagreement.

A statement of the case dated November 3, 2011, was mailed to the Veteran at his updated address and was cc'ed to his representative. (This instruction appeared as "CC: VETERANS OF FOREIGN WARS OF THE US.") The cover letter from the statement of the case contained the following statement:

You must file your appeal with this office within 60 days from the date of this letter or within the remainder, if any, of the one-year period from the date of the letter notifying you of the action that you have appealed. If we do not hear from you within this period, we will close your case. If you need more time to file your appeal, you should request more time before the time limit for filing your appeal expires. A VA Form 9 was enclosed for the Veteran's benefit. 

No substantive appeal or any other correspondence indicating an intent to perfect an appeal was received from the Veteran or his representative until January 29, 2013, which falls outside of the one-year period following the notification of the February 2011 rating decision and the 60-day period following November 3, 2011, issuance of the statement of the case. In a letter received January 29, 2013, the Veteran indicated that he had not received a statement of the case.

The Veteran has asserted he did not receive a copy of the statement of the case until he requested a copy, and received one on February 14, 2013. The Veteran submitted evidence that the RO had incorrectly mailed several letters to his previous address and then remailed them to his current address. He also testified that he believes his statement of the case was mailed to the incorrect address. 

The presumption of regularity "supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties." Ashley v. Derwinski, 2 Vet.App. 62, 64 (1992) (quoting United States v. Chem. Found. Inc., 272 U.S.C. 1 , 14-15 (1926)). If an Appellant submits clear evidence, "the burden shifts to the Secretary to show that regular mailing practices were followed in mailing the document in question in accordance with applicable law and regulation," Grain v. Principi, 17 Vet.App. 182, 187 (2003), or that "the Appellant in fact received a copy of [the] decision," Sthele v. Principi, 19 Vet.App. 11, 17 (2004).
 
The Board has considered these statements but finds that they do not constitute "clear evidence" that VA had not properly discharged its official duties in issuing the statement of the case to the Veteran. 

The Board acknowledges that after the Veteran informed the RO of his address change in March 2011, a letter pertaining to a separate appeal was mailed to the incorrect, previous address. See March 2011 VCAA letter. The Veteran has also submitted a letter from the RO that was addressed to his previous address on the cover letter, but was received in an envelope addressed to his current address. See March 2013 letter and envelope. 

Importantly, however, the November 2011 statement of the case in question was addressed to the correct, updated address on record. See November 2011 statement of the case. Furthermore, there is no indication that the mail was returned as undeliverable. As such, the other letters addressed to incorrect addresses do not constitute clear evidence that VA's employees did not properly discharge their official duties in mailing the statement of the case. 

The Board therefore finds that the presumption of regularity has not been overcome, and neither the statement received by the VA on January 29, 2013 or the VA Form 9 that was received by VA on February 26, 2013, constitutes a timely substantive appeal.

Next, the Board has reviewed the record to determine whether another document could be considered to constitute a timely substantive appeal. The Board notes that neither the Veteran nor his representative submitted a statement in the 60-day period beginning with the issuance of the statement of the case. 

Additionally, the Board has considered whether the Veteran filed a timely request for an extension of the time limit to file a substantive appeal. However, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the Veteran or his representative that can be construed as a timely request for such an extension.

The Board also notes that the RO and Board may implicitly or explicitly waive the issue of the timeliness of a substantive appeal. See Percy v. Shinseki, 23 Vet. App. 37 (2009). However, there is no evidence in this case that the RO continued to treat the Veteran's claim as an active appeal. Rather, the RO notified the Veteran and his representative in a February 2013 letter that his substantive appeal was not timely and that the RO could not take any action on the appeal because the right to appeal expired. In addition, the RO did not certify the issue as being on appeal. Thus, the RO did not waive the requirement of a timely filed substantive appeal. 

Finally, the Board has also considered the doctrine of equitable tolling. The United States Court of Appeals for Veterans Claims (Court) has held that deadline for filing the Substantive Appeal is subject to equitable tolling. Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006). 

Generally, equitable tolling applies only where circumstances preclude a timely filing, despite the exercise of due diligence, such as: (1) a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control, (2) reliance on the incorrect statement of a VA official, or (3) a misfiling at the RO or the Board. See Bove v. Shinseki, 25 Vet. App. 136, 140 (2011) (per curiam order). However, there is no evidence that the criteria for equitable tolling have been met in this case. 

The evidence reflects that the Veteran was advised of the necessity to file his appeal within one year from the date of notice of the initial denial or within 60 days after the date of the statement of the case, and was also advised of what was required of him if he needed more time to do so. The Veteran did comply with appellate procedures to the extent of filing a timely notice of disagreement, but did not comply with the required procedures for perfecting his appeal after receipt of the statement of the case, as instructed in the written material that accompanied the statement of the case in November 2011. The Veteran has not presented clear evidence that the statement of the case was not received, as it was addressed to the updated address on record at the time, and there is no indication that it was returned as undeliverable. 

As a timely substantive appeal to the February 2011 rating decision was not received by VA, the Veteran's appeal of his original claim for entitlement to service connection for thoracic degenerative disc disease was not perfected. The Board finds no basis for otherwise assuming jurisdiction over this issue.


ORDER

The appeal as to whether a substantive appeal was timely filed in response to a February 2011 rating decision that denied entitlement to service connection for thoracic degenerative disc disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


